t c memo united_states tax_court yosef a tsehay petitioner v commissioner of internal revenue respondent docket no filed date yosef a tsehay pro_se dean h wakayama and kristin h joe for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency of dollar_figure and a penalty of dollar_figure under sec_6662 with respect to petitioner’s federal_income_tax for tax_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the issues for consideration are whether for tax_year petitioner is entitled to dependency_exemption deductions an earned_income_tax_credit child tax_credits and head_of_household filing_status and liable for a penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by this reference petitioner resided in washington when he timely filed his petition english is not petitioner’s first language and during the tax_year at issue he was employed as a custodian at a community college petitioner and his wife-- who is not a party to this proceeding--were married in their relationship was on-again off-again petitioner credibly testified that during he and his wife were married and living together with their five children in a public housing apartment at some point in petitioner and his wife were again separated and at least at the time of trial they were undergoing divorce proceedings the state of washington’s office of administrative hearings dshs division of child_support child_support granted petitioner’s petition for a modification of prior child_support the child_support order was effective date although petitioner’s wife was responsible for paying the rent on the public housing unit petitioner paid for food and other expenses of his family during petitioner electronically filed a timely form 1040a u s individual_income_tax_return for tax_year it is unclear from the record why petitioner’s paid return preparer listed differing numbers of children for the various claimed credits when petitioner has five children that said on his form 1040a petitioner claimed dependency_exemption deductions for four children the earned_income_tax_credit for three children the child_tax_credit for four children and head_of_household filing_status as explained in the parties’ stipulation of facts petitioner did not attach a form_8332 release revocation of release of claim to exemption for child by custodial_parent or a statement conforming to the substance of a form_8332 to his form 1040a for tax_year on date respondent sent petitioner a notice_of_deficiency that disallowed the claimed dependency_exemption deductions earned_income_tax_credit and child_tax_credit for the notice also changed petitioner’s filing_status from head_of_household to single and determined an accuracy-related_penalty under sec_6662 opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction or credit claimed 292_us_435 likewise the taxpayer is obliged to demonstrate entitlement to an advantageous filing_status such as head_of_household see eg smith v commissioner tcmemo_2008_229 although the record in this case is meager we found petitioner to be a credible witness see 58_tc_560 stating that the process of distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life petitioner testified that although he and his wife had previously been separated and he had at times been ordered to pay child_support for he was married and living in public housing with his wife and their children the determinations in the notice_of_deficiency stemmed from respondent’s records showing that petitioner was not the custodial_parent of his minor children and from petitioner’s failure to attach a copy of form_8332 or its equivalent to his return see sec_152 respondent provided a copy of a child_support order to establish that petitioner was in fact a noncustodial_parent however the child_support order was entered date it does not contradict petitioner’s testimony further the child_support order was not effective until date petitioner sufficiently met his burden of establishing that he and his wife were married during and any special requirement of a form_8332 under sec_152 is inapplicable i dependency_exemption deductions the internal_revenue_code allows as a deduction in computing taxable_income an exemption for each dependent of a taxpayer see sec_151 as relevant here an individual must be a qualifying_child of the taxpayer to be a dependent sec_152 the issue in this case is whether the children claimed on petitioner’s return as dependents had the same principal_place_of_abode as petitioner for more than one-half of the taxable year--a requirement for being a qualifying_child see sec_152 it appears from this limited record that they did and that petitioner is entitled to the dependency_exemption deductions claimed on hi sec_2013 federal_income_tax return ii earned_income_credit sec_32 provides an eligible_individual with an earned_income_credit against the individual’s income_tax_liability subject_to a phaseout explained in sec_32 the amount of the credit to which an eligible_individual is entitled increases if the individual has a qualifying_child sec_32 c because he had three or more qualifying children for tax_year petitioner is entitled to the earned_income_credit sec_32 iii child_tax_credit and additional_child_tax_credit sec_24 allows a taxpayer a dollar_figure credit against income_tax with respect to each qualifying_child sec_24 makes a portion of that credit-- commonly referred to as the additional child tax credit--refundable for purposes of sec_24 a qualifying_child is a qualifying_child of the taxpayer as defined in sec_152 who has not yet reached the age of sec_24 petitioner is entitled to the child tax_credits and the additional child tax_credits claimed iv head_of_household petitioner explained at trial that because he and his wife had separated by the time he was ready to file hi sec_2013 tax_return he had asked his preparer to file for him as married_filing_separately it appears that the preparer erroneously filed at least petitioner’s return as head_of_household petitioner’s wife’s return for is not part of the record before us sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household sec_2 defines a head_of_household as an individual taxpayer who among other things is not married at the close of his taxable_year and is not a surviving_spouse petitioner was married for and therefore he cannot qualify for head_of_household filing_status since petitioner was married he was not eligible to file as single as determined by respondent in the notice_of_deficiency see sec_1 petitioner’s correct filing_status for is married_filing_separately see sec_1 v sec_6662 penalty respondent determined that petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for tax_year we held above that petitioner is entitled to his claimed dependency_exemption deductions earned_income_tax_credit and child tax_credits we held that petitioner was not entitled to file as head_of_household our discussion of the penalty will be in reference only to any underpayment_of_tax that results from petitioner’s having incorrectly filed with a claimed status of head_of_household sec_6662 imposes a penalty on any underpayment attributable to among other things negligence or disregard of rules or regulations within the meaning of subsection b or any substantial_understatement_of_income_tax within the meaning of subsection b only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in subsection b sec_1_6662-2 income_tax regs the commissioner bears the burden of production regarding the taxpayer’s liability for any penalty sec_7491 see also 116_tc_438 respondent can meet the burden of production by showing that petitioner was negligent negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise due care or to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1 b ii income_tax regs an understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 rule_155_computations will determine whether petitioner has a substantial_understatement_of_income_tax if these computations establish a substantial_understatement_of_income_tax respondent has met his burden of production see olagunju v commissioner tcmemo_2012_119 once the commissioner has met his burden the taxpayer must provide persuasive evidence that the commissioner’s determination was incorrect see rule a higbee v commissioner t c pincite the accuracy-related_penalty does not apply with respect to any portion of an underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs on these particular facts petitioner’s reliance on his return preparer was reasonable see 115_tc_43 aff’d f 3d 3d cir among other things petitioner had a language barrier sought and relied on professional advice and was separated from his wife when he actually filed his return under these circumstances we find that petitioner had reasonable_cause and acted in good_faith the penalty does not apply to any portion of the underpayment any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
